I concur in most of what is said in the opinion of Mr. Justice BROWN and that the judgment should be reversed, but I dissent to what is said therein in reference to the third question presented.
I do not think that the rule as to testimony regarding general reputation of a defendant, or a witness, should be extended in its application so as to admit such testimony as was offered, whether it be offered for or against a defendant, or for or against a witness. The general reputation of a person for truth and veracity or for honesty and integrity should not be permitted to be proved by testimony as to what that reputation is in a particular house or place of business. *Page 233 
If such general reputation may be established by the testimony of the employees of a hotel, then how large must the hotel be? How many employees must it have? A hotel, or other place of business, is not a community.
I think there was no error in excluding the proffered testimony.